Citation Nr: 0838601	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected traumatic encephalopathy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected compound fracture of the left humerus, with atrophy 
and limitation of extension of elbow, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in September 2004, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

1.  The veteran's service-connected traumatic encephalopathy 
is manifested by a skull fracture, with residual subjective 
headaches and subjective memory loss.

2.  Prior to December 30, 2004, the veteran's service-
connected compound fracture of the left (nondominant) humerus 
was manifested by minimally limited flexion and extension of 
the left elbow, and no more than moderately severe impairment 
of Muscle Group V and Muscle Group VI.

3.  Beginning December 30, 2004, the veteran's service 
connected compound fracture of the left (nondominant) humerus 
is manifested by severe impairment of Muscle Group V and 
Muscle Group VI.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for traumatic 
encephalopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.124, Diagnostic Code 
8045-8100 (2008).

2.  Prior to December 30, 2004, the criteria for an increased 
evaluation for compound fracture of the left humerus are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207 (2008); 38 C.F.R. 
§ 4.73, Diagnostic Codes 5305, 5306 (2008).

3.  Beginning December 30, 2004, the criteria for the maximum 
30 percent evaluation for compound fracture of the left 
humerus are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2008); 
38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2006 Board decision found that increased 
evaluations were not warranted for service-connected 
traumatic encephalopathy and left humerus compound fracture 
disability.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  
Consequent to a September 2007 Order granting a September 
2007 Joint Motion for Remand (Joint Motion), the veteran's 
appeal has been remanded to the Board.

A letter was sent to the veteran and his representative on 
June 17, 2008, in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
An Appellant's Brief was received in September 2008, 
following the expiration of the 90-day period.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that VA, through the Board, 
had failed to provide adequate reasons and bases for its 
decision in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Therefore, the 
Board finds that its decision of February 28, 2006, failed to 
provide the veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the veteran, the February 
2006 decision of the Board must be vacated in its entirety, 
and a new decision is entered as if that Board decision had 
never been issued.

With respect to the veteran's claims for increased ratings, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters satisfying 
VA's duties to notify were sent in June 2002, prior to 
initial adjudication of the veteran's claim, and in December 
2004, subsequent to the Board's November 2004 Remand 
directing that the veteran be additionally notified of rating 
criteria pertinent to his claim for an increased evaluation 
for his traumatic encephalopathy.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; the veteran has not 
identified any pertinent private medical records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in August 2002, September 2005, 
August 2005, and November 2007, with an additional addendum 
obtained in February 2008.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2008).  
Because there is no evidence of fraud in this case, and the 
service-connected disabilities on appeal have been 
continuously evaluated at their current level since August 
1946, they are protected at that level from any decrease.  

Encephalopathy

At his hearing before the Board in 2004, the veteran reported 
that he experienced memory problems, and headaches that 
reached from the top of his head, down behind his left ear, 
and down his neck when he twisted his neck to the right or 
left, but not when he was facing straight forward.  The 
veteran reported that he had undergone several x-rays, but 
had never been hospitalized for his service-connected 
disabilities. 

A VA examination was conducted in August 2005.  With regard 
to the veteran's service-connected skull fracture, the 
veteran reported constant head pain, from the middle to the 
top and on the left side of his head, which was sharp, and 
varied in frequency and duration.  He did not experience 
flareups, and stated no medications alleviated the pain.  A 
skull x-ray showed slight thickening of the calvarium in the 
left parietal region, with no acute fractures or extra 
cranial calcification.  The impression was skull fracture, 
with residual subjective headaches.

An additional VA examination was conducted in November 2007.  
The veteran reported experiencing dizzy spells with quick 
movements or sudden standing.  He stated that he had daily 
headaches, lasting a few hours each, which were spread from 
the left side of his head (the site of his original injury) 
his right left eye, radiating to the right side of his head 
and down his neck into his shoulder.  He also reported a 4 or 
5 year history of memory loss.  The examiner indicated that 
the condition appeared stable, as the veteran denied any 
precipitating factors or flareups.  Physical examination 
noted that cranial nerves II through XII were grossly intact.  
The scalp contained an area of depression to the left of 
midline of the frontal and parietal bones that measured 7 
centimeters (cm.) long by 4 cm. wide, with scarring along the 
posterior aspect of this depression; however, there was no 
altered sensation, or surrounding or underlying tissue loss.  
The veteran was diagnosed with traumatic encephalopathy.

The veteran's skull fracture is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8045, pertaining to brain disease due 
to trauma, and Diagnostic Code 8100, pertaining to migraine 
headaches.  38 C.F.R. § 4.124, Diagnostic Codes 8045, 8100 
(2008).  Diagnostic Code 8045, which governs evaluations of 
brain disease due to trauma, provides that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from trauma 
to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code.  In this case, the hyphenated 
diagnostic code is 8045-8100, indicating that the headaches 
are the residuals of the original injury.

As the veteran's primary manifestation of his brain injury is 
headaches, the residuals of his service-connected injury are 
evaluated under Diagnostic Code 8100.  Under this diagnostic 
code, a 30 percent evaluation is for assignment for 
headaches, when there are characteristic prostrating attacks, 
occurring on an average once a month over the previous 
several months.  A 50 percent evaluation is warranted for 
headaches, with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran has reported that he has constant head pain that 
runs from the top of his head, down the left side of his head 
behind his ear, and to his neck.  He also stated that he 
experienced increasing memory loss.  However, there is no 
evidence in the record, either from the VA examination or VA 
treatment records, that his headaches are of the frequency, 
duration, or severity necessary to meet the criteria for an 
evaluation of 50 percent disabling.  It has not been shown 
that the headaches are completely prostrating or prolonged, 
or that they have caused the veteran to become unemployed, or 
be unable to manage his job responsibilities.  As the 
veteran's current symptomatology does not satisfy the 
criteria for a 50 percent disabling evaluation under 
Diagnostic Code 8100, an evaluation in excess of 30 disabling 
is not warranted.  

The veteran reported experiencing memory loss due to his 
traumatic encephalopathy during both his September 2004 
hearing before the Board and the November 2007 VA 
examination.  To that end, newly enacted regulations provide 
for rating of memory loss due to traumatic brain injury under 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  See 73 Fed. 
Reg. 54705 (September 23, 2008).  Those regulations provide a 
Table for evaluation of cognitive impairment and other 
residuals of traumatic brain injury not otherwise classified, 
which notes that a 10 percent evaluation would be ultimately 
warranted for a complaint of mild loss of memory, attention, 
concentration, or executive functions.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045, Table.  The next highest evaluation of 
40 percent disabling is not warranted unless there is 
objective evidence on testing off mild impairment of memory, 
attention, concentration, or executive functions resulting in 
mild functional impairment.  Id.  The record does not contain 
objective evidence of memory loss on testing; accordingly, an 
evaluation greater than 30 percent under the newly enacted 
Diagnostic Code 8045 is not warranted.

Compound Fracture of Left Humerus

The service treatment records show on December 27, 1945, 
while operating a crank on a Wellin Davit, the winch crank 
handle slammed into veteran's left upper arm just above the 
elbow.  The upper fragment of the fracture was displaced 
backward.  There were three small wounds, but no bone 
fragments protruding.  The radial pulse was normal, and 
sensation and movements were intact.  The diagnosis was 
compound fracture of the left humerus.  The veteran's arm was 
placed in traction, and after four days, was placed in the 
Velpeau position until the ship reached port and he was 
transferred to the service hospital in January 1946.  X-rays 
of the left elbow showed a complete fracture of the supra-
condylar portion of the humerus, with very marked posterior 
displacement of the proximal fragment and marked overriding 
present.  The arm was placed in a hanging cast due to the 
skin abrasion over the fracture site.  A Lane plate was 
applied to the fracture site with hair line reduction.  The 
arm was put up in a shoulder spica.  In March 1946, x-rays 
showed the fragments were in good alignment and position.  
The fracture line was less distinct with the production of 
more callus.  The metal plate and three screws continued to 
be employed.  In April 1946, the diagnosis was changed to 
simple fracture of the left humerus.  In May 1946, good union 
of the fracture site was seen, and the veteran's arm was 
taken out of the cast and put into a sling.  He then 
underwent extensive physical therapy and was returned to 
duty.

An October 2001 VA outpatient treatment record indicated that 
the veteran reported increased pain in his left shoulder, 
elbow, and hand.  A multiresonant imaging test was not 
completed due to the veteran having a metal plate implanted 
in the 1940s after his injury.  Physical examination showed 
that there was a slight decrease in strength of the left 
upper arm.

At a hearing before the Board in September 2004, the veteran 
stated that he experienced constant, sharp, shooting pain in 
his left arm, radiating up to his shoulder.  He reported 
taking pain medications and cortisone for treatment.  He 
testified that he experienced numbness and limited motion in 
his arm and shoulder, in that he could not lift his arm up 
over his head, or lean over and pick up heavy objects.  The 
veteran indicated that his left arm scar was painful to the 
touch.  He further noted that he needed help putting on 
shirts, and could not reach to tie his shoes, so he only wore 
slip-on shoes.  

VA treatment records from March 2004 through December 2004 
show that the veteran reported chronic pain in his left arm, 
shoulder, and neck.  Specifically, a December 2004 VA 
outpatient treatment record noted that the veteran reported 
increased pain and weakness in his left arm, causing him to 
have trouble putting on shirts.  Physical examination of the 
left forearm showed evidence of surgery, with wasted muscle, 
and pain on movement of the left elbow.

A February 2005 physical therapy consultation record noted 
that the veteran reported increased left arm pain in the last 
7 to 8 years, extending from the base of his thumb to his 
neck, primarily in the upper arm.  He rated his pain as 8/10 
at its worst, to 6/10 at its best, and stated that his pain 
medications were ineffective in relieving pain long enough 
for him to sleep through the night.  He also noted that he 
had weakness in his left arm, leading to trouble with 
functional activities at home.  Physical examination showed 
distal upper arm atrophy, scarring, and "popeye" biceps 
deformity.  The left elbow active range of motion testing 
showed extension to 20 degrees, with pain, and flexion to 125 
degrees, with pain, with slight decrease at end ranges of 
supination and pronation.  He had a weak grip, bilaterally, 
and tenderness and soreness to palpation on the bottom half 
of upper arm.  The diagnosis was degenerative joint disease 
of neck, shoulder, and arm.  

At the VA examination in August 2005, the veteran reported 
chronic pain in his left upper arm and elbow, with weakness, 
stiffness, instability, giving way, locking, fatigability, 
decreased motion, and lack of endurance in the left elbow and 
left arm, but no swelling, heat, or redness.  He stated that 
he could not fully straighten his left elbow.  He reported 
undergoing physical therapy for his arm, but noted that it 
only increased motion in the arm, not relieved pain.  He 
experienced flareups with regard to his left arm, of varying 
frequency and duration, precipitated by any type of movement.  
During these flareups, the veteran stated that he experienced 
a total loss of the use of his left arm, and only time and 
rest allow the symptoms to subside.  The examiner noted the 
veteran's history of surgical correction, with a plate and 3 
screws through the humerus.  It was noted that the veteran 
was right handed.  The veteran reported that due to the 
limited motion in the left elbow, it was difficult for him to 
dress himself, or carry groceries and wood.  He noted that 
his left arm and elbow scars were occasionally sore, and 
could not tell whether the pain was in the scar itself, or in 
the tissue underneath.  He reported not having received any 
treatment specifically for the scars.  

The physical examination showed the circumference of the left 
upper arm was 24 cm.; by comparison, the circumference of the 
right upper arm was 27 cm.  Grip strength in the left hand 
was 30 pounds; by comparison, grip strength in the right hand 
was 80 pounds.  Range of motion in the left elbow lacked 5 
degrees of extension, unchanged with repetition of motion.  
Flexion of the left elbow was to 120 degrees, and became 
further reduced to 115 degrees with repetition.  Pronation 
was 60 degrees, unchanged with repetition.  Supination was 55 
degrees, unchanged with repetition.  The examiner stated that 
the veteran had pain with all aspects of range of motion, and 
increased pain with repetition of motion, causing a decrease 
in flexion and extension.  X-rays of the left humerus showed 
a metallic plate in the distal humerus, with 3 anchoring 
screws transfixing an old healed fracture.  Degenerative 
changes in the shoulder joint, as well as acromioclavicular 
joint, were noted.  There was no acute fracture or 
dislocation.  The impression was compound comminuted fracture 
of the left humerus, status post surgical correction, with 
residual pain and loss of motion of the elbow. 

On VA examination in November 2007, the veteran reported 
constant pain in his left arm and elbow, with weakness, 
stiffness, fatigability, and lack of endurance, but not 
swelling, heat, redness, locking, or giving way.  During 
flareups, which the veteran reported were caused by any type 
of movement or use, the pain was moderate to severe, and 
limited his functioning in that he had to stop the activity 
in which he was engaged.  The veteran denied using any 
assistive devices and stated that there were no episodes of 
dislocations, recurrent subluxation, inflammatory arthritis, 
constitutional symptoms, or prosthesis.  He stated that 
activities he could no longer accomplish alone included 
retrieving firewood, putting his shirt on, and washing the 
back of his neck with his left arm.

Physical examination showed reduced grip strength of the left 
hand, of 25 pounds (versus 60 pounds for the right hand).  In 
the bilateral upper extremities, muscle strength was 4/5, 
deep tendon reflexes were 1+ and equal, and sensation was 
intact.  Scarring was present on the left upper arm; the scar 
was 12 cm. long and 2 cm. wide, and lighter in color than the 
surrounding skin, but had no elevation, depression, keloid 
formation, or tenderness.  The left elbow had no obvious 
physical deformity; no tenderness or edema was noted.  Range 
of motion showed flexion to 110 degrees, pronation to 60 
degrees, supination to 55 degrees, and extension lacked 25 
degrees.  There was pain at the endpoints of the range of 
motion, but there was no loss of motion with repetition.  The 
diagnosis was compound fracture of the left humerus with loss 
of extension of the elbow.

A February 2008 VA examination addendum specifically 
discussed the veteran's functional impairment due to service-
connected disabilities, and how that impairment impacts 
physical and sedentary work.  The examiner did state 
generally that the veteran was not able to perform physical 
work, and was less likely able to perform sedentary 
employment, but made these conclusions based on 
service-connected disabilities other than his compound 
fracture of the left humerus. 

Historically, the veteran's service-connected left arm 
disability has been evaluated under Diagnostic Code 5305 and 
5306, concerning muscle injuries to Muscle Group V, 
supination of the elbow, and Muscle Group VI, extension of 
the elbow, respectively.  38 C.F.R. § 4.73, Diagnostic Codes 
5305, 5306.  A 20 percent evaluation is warranted for the 
nondominant arm, for moderately severe disability to Muscle 
Group V or Muscle Group VI, and the maximum 30 percent 
evaluation is warranted for severe disability to Muscle Group 
V or Muscle Group VI.  Id.  

Guidance is given under the Schedule for evaluating muscle 
disabilities as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (2008).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Moderately severe disability of muscles results 
from through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d) (3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d) (4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Based on the evidence of record, the veteran's service-
connected left arm disability warrants the maximum 30 percent 
evaluation under Diagnostic Codes 5305 and 5306, beginning 
December 30, 2004.  See Hart, 21 Vet. App. at 505.  

As noted above, for a muscle injury to be rated as severe, it 
must be the result of a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture.  The veteran's injury 
was the result of being hit on the left arm by a boat's winch 
crank handle in service.  Additionally, there is no evidence 
that the veteran's left arm fracture was a shattering or open 
comminuted one, even though the veteran's inservice injury 
was initially characterized by the RO as being a compound 
comminuted fracture.  Although the service treatment records 
note that the veteran's arm was indeed fractured, and that 
the fracture was initially noted as compound in that the skin 
was broken, there is no competent evidence that the fracture 
was comminuted.  The x-ray evidence of record does not show 
that there were at the time of the injury, or are at the 
present time, small fracture fragments of the humerus, or 
multiple scattered foreign bodies.  The final diagnosis in 
service was a simple fracture of the left humerus.

To that end, prior to December 30, 2004, there was no 
evidence in the service treatment records of extensive 
debridement or prolonged infection.  Although the veteran 
sustained scars from his inservice injury, there was no 
evidence that they were ragged, depressed, or adherent.  
Moreover, while there was positive evidence of impairment of 
strength and endurance in the left arm as compared to the 
right arm, it does not rise to the level of a severe muscle 
injury.  Accordingly, an evaluation in excess of 20 percent 
disabling under Diagnostic Codes 5305 and 5306, prior to 
December 30, 2004, for the veteran's service-connected left 
arm disorder, is not warranted.

However, a muscle injury may be rated as severe if there is 
evidence of visible or measurable atrophy of the Muscle Group 
in question.  See 38 C.F.R. § 4.56(d) (4).  In this case, 
beginning with a VA outpatient treatment record dated 
December 30, 2004, and continuing through a VA outpatient 
physical therapy report dated in February 2005, there is 
evidence of muscle atrophy and/or muscle "wasting."  
Because the rating criteria clearly provide that "visible or 
measurable atrophy" comprises a severe muscle injury, the 
maximum 30 percent evaluation is warranted from December 30, 
2004.  

Additionally, although the veteran has 3 scars on his left 
arm, 2 as a direct result of the injury in service, and one 
from the subsequent surgical procedure, these scars were not 
found to be painful on VA examination in August 2005 or 
November 2007, and do not meet the size or other requirements 
of the regulations pertaining to disabilities of the skin in 
order to warrant a separate, compensable evaluation.  See 
38 C.F.R. § 4.117, Diagnostic Codes 7800-7805 (2008).  

The only evidence pertaining to range of motion of the left 
arm in the record was documented in the veteran's two VA 
examination reports.  On VA examination in August 2005, 
flexion of the veteran's left arm was to 120 degrees, and 
extension was to 140 degrees.  On VA examination in November 
2007, flexion of the veteran's left arm was to 110 degrees, 
supination was to 55 degrees, and extension was limited to 
120 degrees.  As flexion was not limited to 90 degrees or 
less, extension was not limited to 75 degrees or less, 
supination of the elbow was not to 30 degrees or less, and 
anklyosis of the left elbow, marked cubitus varus or cubitus 
valgus deformity, ununited fracture of the head of the 
radius, and impairment of the radius and ulna, have not been 
shown, an evaluation greater than 20 percent prior to 
December 30, 2004, or greater than 30 percent beginning 
December 30, 2004, are not warranted under Diagnostic Codes 
5205, 5206, 5207, 5209, 5210, 5211, 5212, or 5213.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205-07, 5209-13 (2008).  

The evidence of record also tends not to show that the 
veteran's left arm disorder causes a level of functional loss 
greater than that already contemplated by the assigned 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  The September 2007 Joint Motion 
found that VA erred by not more thoroughly considering 
evidence of functional loss in the record.  Specifically, the 
Joint Motion noted that the veteran's "history of fracture 
of the left humerus with degenerative joint disease and 
osteoarthritis of the shoulder and had (sic) as well as 
spurring in the shoulder which is very limiting to the 
patient in regards to his activities of daily living and 
function as evidence by the significant decrease in range of 
motion and the loss of endurance" (citing the September 2002 
VA examination report).  Additionally, the Joint Motion noted 
that the August 2005 VA examination report cited the 
veteran's reports of constant pain, weakness, and instability 
as well as lack of endurance and limited range of motion in 
his left arm, severely limiting its use during flareups.  

As noted above, in a February 2005 VA treatment record, the 
veteran had left arm flexion to 125 degrees with pain, and 
extension to 20 degrees with pain.  On VA examination in 
August 2005, both flexion and extension of the veteran's left 
arm were noted to be slightly limited, flexion to 115 
degrees, and extension lacked 5 degrees, limited by pain.  On 
VA examination in November 2007, both flexion and extension 
of the veteran's left arm were noted to be slightly limited, 
flexion to 110 degrees, and extension lacked 25 degrees, with 
pain at the end of the ranges of motion, but causing no 
additional loss of motion.  Although there is evidence that 
the veteran's left arm extension and flexion are limited by 
pain, the extent to which they are additionally limited would 
not merit a compensable evaluation under Diagnostic Code 5206 
or Diagnostic Code 5207, for limitation of flexion and 
limitation of extension of the arm, respectively.  DeLuca, 8 
Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45.

Additionally, the evidence of record fails to show that the 
other hallmark symptoms of functioning that the veteran 
asserts he experiences constitute functional loss not already 
contemplated by the currently assigned evaluation.  As 
described above, the Joint Motion cited the September 2002 VA 
examination report which stated that the veteran's ability to 
perform activities of daily living and his overall 
functioning were very limited, resulting in loss of 
endurance.  However, a careful reading of the VA examination 
report reveals that the examiner indicated this decreased 
endurance was also due to the veteran's bilateral shoulder 
disorder (for which service connection was separately granted 
in an April 2008 rating decision).  When considered in 
conjunction with the February 2008 VA examination addendum 
discussing the veteran's functional impairment due to those 
bilateral shoulder disorders, it does not appear that the 
functional loss due solely to the veteran's compound fracture 
of the left humerus is beyond that contemplated by the 
assigned rating.

Moreover, those symptoms of functional loss documented in the 
August 2005 VA examination report are duly recognized, but 
again, the evidence does not reflect functional loss beyond 
that contemplated in the currently assigned evaluation.  This 
is especially the case considering that the currently 
assigned 30 percent evaluation under Diagnostic Codes 5305 
and 5306 contemplates "severe impairment on tests of 
strength, endurance, or coordinated movement."  (emphasis 
added).  Accordingly, an evaluation in excess of the 20 
percent evaluation already assigned under Diagnostic Codes 
5305 and 5306, prior to December 30, 2004, and of the 30 
percent evaluation assigned beginning December 30, 2004, is 
not warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5305, 
5306. 

Extraschedular Considerations

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The Board cannot assign an extraschedular rating in 
the first instance, but must specifically adjudicate whether 
to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of those currently 
assigned may, in the appropriate cases, be assigned for 
certain manifestations of the disorders for which the veteran 
is seeking an increased evaluation.  However, the medical 
evidence of record does not support such a higher evaluation 
on this basis.  Specifically, the record reflects that 
following the veteran's 1946 surgery, no additional surgical 
procedures or any other hospitalization occurred.  Moreover, 
the veteran has consistently denied, to include during the 
November 2007 VA examination, the use of or need for 
assistive devices.  

More critically, the September 2007 Joint Motion in this case 
specifically found that the Board failed, in its February 
2006 decision, to provide adequate reasons and bases in 
finding that referral for an extraschedular evaluation was 
not warranted.  To that end, it is noted that the only 
positive evidence that the veteran's 
service-connected traumatic encephalopathy and compound 
fracture of the left humerus required him to stop working was 
his statement during the September 2004 hearing before the 
Board.  Specifically, the veteran stated that "I retired in 
1986 and I think I worked maybe three summers after that and 
I finally told the guy that I couldn't work any longer.  It 
was the same company.  And I told him I couldn't work any 
longer, so I wasn't going to come back out."  He also 
indicated on questioning that he left his job due to his 
disabilities.

However, the remainder of the evidence does not support the 
veteran's September 2004 testimony.  On two separate 
occasions after his September 2004 hearing, the veteran 
stated that he was "retired," not unemployed or 
unemployable.  During the August 2005 VA examination, he 
stated that he retired in 1986, "due to age"; he made no 
mention of retiring or being forced to stop working due to 
any 
service-connected disabilities, to include those disabilities 
for which the veteran is currently seeking a higher 
evaluation.  Similarly, during the November 2007 VA 
examination, the veteran reported that he was "retired."  
He also stated that, with respect to his compound fracture of 
the left humerus, he had difficulty raising his arms over his 
head, but was able to perform basic activities of daily 
living, with the exception of being able to put his shirts 
on.  Moreover, the February 2008 VA examination addendum 
states that the veteran was unable to be employed in physical 
labor, and would have some difficulty with sedentary work, 
but this statement was made with respect to other service-
connected disabilities, to include his bilateral shoulder 
disorders, not with respect to the service-connected 
disabilities on appeal.

It is noted that by an April 2008 rating decision, a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU), was assigned effective March 2004.  
The TDIU award was made in recognition of the aggregate 
impact of all of the veteran's service-connected disorders, 
to include those other service-connected disabilities noted 
in the February 2008 VA examination addendum (such as the 
veteran's bilateral shoulder disorders).  Conversely, 
referral for consideration of a higher evaluation on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321 is only warranted in situations where an individual 
service-connected disability cannot be adequately evaluated 
or compensated by the schedular rating criteria.  

In this case, while the evidence of record ultimately shows 
that each of the veteran's two service-connected disabilities 
for which he is seeking an increased evaluation impact his 
ability to be employed in certain capacities, the record does 
not demonstrate that there exists a level of interference 
with employment not already encompassed by the currently 
assigned evaluation.  See Thun, 22 Vet. App. at 115.  
Therefore, the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and the RO's decision not to refer these issues 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service was correct.  

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claims.  Accordingly, the 
benefit of the doubt doctrine is inapplicable, and the claims 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for traumatic encephalopathy is 
denied.

An increased evaluation for compound fracture of the left 
humerus, with atrophy and limitation of extension of elbow, 
prior to December 30, 2004, is denied.

The maximum 30 percent evaluation for compound fracture of 
the left humerus, with atrophy and limitation of extension of 
elbow, beginning December 30, 2004, is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


